DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 15, 16, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Squire (US 3,162,404).
Squire discloses a method for moving a carriage 57 relative to an airport apron within a drive channel. The method includes the steps of moving a basket, formed by a flat plate and ramp plates 65, 66, in operative connection with the carriage 57, upward relative to the carriage from a position at least partially below the airport apron to operatively engage at least one wheel 70 of an aircraft then; moving the aircraft relative to the airport apron along the at least one driving channel through movement of the carriage in the at least one driving channel with the basket operatively engaged with the at least one wheel. Figure 3 best depicts the basket engaging the wheel of the aircraft and figures 3 and 5 depict the channels beneath the surface of the airport apron. 


Allowable Subject Matter
Claims 5-14 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The features of the perforated plates are interpreted as the inventive feature over the prior art presented above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683.  The examiner can normally be reached on Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
August 25, 2021